720 N.W.2d 754 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Alvin C. WALKER, Jr., Defendant-Appellant.
Docket No. 128515. COA No. 250006.
Supreme Court of Michigan.
September 15, 2006.
By order of June 17, 2005, we granted leave to appeal the March 24, 2005 judgment of the Court of Appeals and ordered that this case be argued and submitted together with the case of People v. Mileski, 472 Mich. 927, 697 N.W.2d 527 (2005). By order of November 18, 2005, this case was held in abeyance pending the decisions in Davis v. Washington, cert. gtd. ___ U.S. ___, 126 S.Ct. 547, 163 L.Ed.2d 458 (2005), and Hammon v. Indiana, cert. gtd. ___ U.S. ___, 126 S.Ct. 552, 163 L.Ed.2d 459 (2005). On order of the Court, the consolidated cases having been decided on June 19, 2006, Davis v. Washington, ___ U.S. ___, 126 S.Ct. 2266, 165 L.Ed.2d 224 (2006), we VACATE our June 17, 2005 order granting leave to appeal and we VACATE in part the March 24, 2005 judgment of the Court of Appeals. We REMAND this case to the Court of Appeals for reconsideration of the defendant's Confrontation Clause issue in light of Davis. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should now be reviewed by this Court. We DIRECT the Court of Appeals' attention to the fact that we have also remanded *755 People v. Mileski to the Court of Appeals for reconsideration in light of Davis.
We do not retain jurisdiction.
MARILYN J. KELLY, J., would not vacate the June 17, 2005, order granting leave to appeal and would hear oral argument on the case.